Case: 1:19-cv-00872-MWM-KLL Doc #: 12 Filed: 07/01/20 Page: 1 of 2 PAGEID #: 61

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

VICTOR WILSON, Case No. 1:19-cv-872
Plaintiff, Judge Matthew W. McFarland
vs.
CC HOLDINGS RESTAURANT
GROUP,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 9), GRANTING
MOTION TO DISMISS (DOC. 3), AND TERMINATING ACTION

 

This action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,
is before the Court upon the Report and Recommendation (the “Report”) (Doc. 9) of
United States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant
to 28 U.S.C. § 636(b). In the Report, Magistrate Judge Litkovitz recommends that the
Court grant Defendant’s Motion to Dismiss (Doc. 3) and terminate this action. Plaintiff
filed Objections (Doc. 10) to the Report, in response to which Defendant filed a
memorandum supporting the Magistrate Judge’s recommended disposition.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the Court
finds that Plaintiff's Objections are not well-taken and are accordingly OVERRULED.
Defendant’s Motion to Dismiss (Doc. 3) is GRANTED and this case shall be

TERMINATED on the Court's docket.
Case: 1:19-cv-00872-MWM-KLL Doc #: 12 Filed: 07/01/20 Page: 2 of 2 PAGEID #: 62

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
HERN DISTRICT OF OH

By: Wy Out am :

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 
